Citation Nr: 1104675	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.  

5.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity.  

6.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity.  




REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to 
January 1966 and from February 1966 to December 1968.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, denying the Veteran's claims for service connection for 
type II diabetes mellitus and basal cell carcinoma and a January 
2004 decision from the Louisville RO denying the Veteran's claims 
for service connection for peripheral neuropathy of the bilateral 
upper and lower extremities.  

The Board remanded the case to the agency of original 
jurisdiction (AOJ) in January 2007 and again in November 2008 for 
further notification, evidentiary development, and adjudication.  
The Board instructed the AOJ to seek further information 
concerning the Veteran's claimed exposure to radiation and to 
herbicides, including a radiation dose estimate from the VA Under 
Secretary for Health, and then re-adjudicate the Veteran's 
claims.  The AOJ attempted to obtain the identified information 
with limited success, as will be discussed in further detail 
below.  The Veteran was then provided a supplemental statement of 
the case (SSOC) in August 2010, in which the AOJ again denied the 
Veteran's service connection claims.  As discussed below, the 
Board finds that there is substantial compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk activity 
as defined by 38 C.F.R. § 3.309(d) (2010), and he was not exposed 
to herbicides during active duty.

2.  Basal cell carcinoma was not manifested during service or for 
many years thereafter; basal cell carcinoma is not causally 
related to the Veteran's active service or any incident therein, 
including exposure to ionizing radiation or herbicides.

3.  Diabetes mellitus was not manifested during service or for 
many years thereafter; diabetes mellitus is not causally related 
to the Veteran's active service or any incident therein.

4.  Peripheral neuropathy of the right lower extremity was not 
manifested during service or for many years thereafter; 
peripheral neuropathy of the right lower extremity is not 
causally related to the Veteran's active service or any incident 
therein.

5.  Peripheral neuropathy of the left lower extremity was not 
manifested during service or for many years thereafter; 
peripheral neuropathy of the left lower extremity is not causally 
related to the Veteran's active service or any incident therein.

6.  Peripheral neuropathy of the right upper extremity was not 
manifested during service or for many years thereafter; 
peripheral neuropathy of the right upper extremity is not 
causally related to the Veteran's active service or any incident 
therein.

7.  Peripheral neuropathy of the left upper extremity was not 
manifested during service or for many years thereafter; 
peripheral neuropathy of the left upper extremity is not causally 
related to the Veteran's active service or any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran does not have basal cell carcinoma that is the 
result of disease or injury incurred in or aggravated by active 
military service; nor may this cancer be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2010).

2.  The Veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated by active 
military service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).

3.  The Veteran does not have peripheral neuropathy of the right 
lower extremity that is the result of disease or injury incurred 
in or aggravated by active military service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

4   The Veteran does not have peripheral neuropathy of the left 
lower extremity that is the result of disease or injury incurred 
in or aggravated by active military service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

5.  The Veteran does not have peripheral neuropathy of the right 
upper extremity that is the result of disease or injury incurred 
in or aggravated by active military service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

6.  The Veteran does not have peripheral neuropathy of the left 
upper extremity that is the result of disease or injury incurred 
in or aggravated by active military service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claims 
on appeal has been accomplished.  

In this respect, through April 2003, May 2003, March 2007, and 
December 2008 notice letters, the Veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to respond.  
Hence, the Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the April 2003, May 2003, March 2007, 
and December 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what evidence, 
if any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, 
the AOJ also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment records, 
or records from other Federal agencies.  The AOJ also requested 
that the Veteran identify any medical providers from whom he 
wanted the AOJ to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2003, May 2003, 
March 2007, and December 2008 notice letters.  The Board further 
notes that notice regarding an award of an effective date and 
rating criteria was provided in the March 2007 and December 2008 
letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The Board thus finds that "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was 
given the opportunity to respond following the March 2007 and 
December 2008 notice letters.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal.  Records of the Veteran's 
ongoing treatment at the Huntington VA Medical Center (VAMC), as 
well as with private treatment providers, have been obtained and 
associated with the Veteran's claims file.  The Veteran was given 
VA examinations concerning his claims for diabetes mellitus and 
peripheral neuropathy in September 2008; reports of those 
examinations are of record.  In that connection, the Board notes 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA examinations obtained in 
this case are adequate, as they are predicated on consideration 
of all of the pertinent evidence of record, to include the 
statements of the Veteran and his representative, and document 
that the examiners conducted full physical examination of the 
Veteran.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to these claims has been met. 38 C.F.R. § 3.159(c)(4).  

The Board notes that the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when there is:  (1) evidence of a 
current disability; (2) evidence establishing an in-service 
event, injury or disease, or a disease manifested in accordance 
with presumptive service connection regulations that would 
support incurrence or aggravation; (3) an indication that the 
current disability may be related to the in-service event; and 
(4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claim for service connection for 
basal cell carcinoma but notes that the evidence of record does 
not call for one.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this 
case, as discussed below, there is simply no evidence that any 
basal cell carcinoma is related to military service or to claimed 
in-service radiation exposure.  The only information in this 
regard is the Veteran's unsubstantiated conjecture regarding a 
possible relationship.  This does not amount to an "indication" 
of a relationship.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. 
Cir. 2010) (a veteran's conclusory lay statement is insufficient 
to trigger VA's duty to provide an examination with an opinion).  
As such, VA is not required to provide the Veteran an 
examination, and therefore, VA has no duty to inform or assist 
that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  See also McLendon, 20 Vet. App. at 84-86 (with no 
indication that a disability or persistent or recurrent symptoms 
of a disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).

Further, although acknowledging that all the steps outlined in 
the November 2008 remand were not completed before the case was 
returned to the Board for adjudication, the Board nevertheless 
concludes that the AOJ's actions are in substantial compliance 
with the remand and that further remand is not necessary.  As 
will be seen, there is simply no evidence in the record, other 
than his own statements, that the Veteran was exposed to ionizing 
radiation or to herbicides at any time while in military service.  
Because the uncompleted development ordered by the Board was for 
the specific purpose of obtaining information pertaining to the 
Veteran's claimed exposure to radiation and to herbicides, and 
because the research directed by the Board in the remand revealed 
that there is no record that any herbicides were used in Korea 
while the Veteran served there or that he was exposed to ionizing 
radiation during service, further remand is not necessary.  

Additionally, concerning the Veteran's claims for service 
connection for diabetes mellitus and peripheral neuropathy, the 
Board acknowledges that the Veteran is contending that he was 
exposed to herbicides in Korea.  In this regard, the Board notes 
that VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in Korea.  VA's Adjudication 
Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(l) directs that a request should be sent to 
the U.S. Army and Joint Services Records Research Center for 
verification of location of a Veteran's unit(s) if he alleges 
service along the demilitarized zone (DMZ) between April 1968 and 
July 1969, and was assigned to a unit not already identified by 
the Department of Defense as having served along the DMZ.  
However, despite this outlined procedure, the Board finds that no 
further effective research can be conducted into specific units 
because the Veteran does not contend that he was in Korea as of 
April 1968; rather, he contends that herbicides were used during 
his time in the country, from January 1964 to January 1965.  
Therefore, and given that the Veteran's service personnel records 
confirm that he was stationed in Korea only from January 1964 to 
January 1965, the Board concludes that no additional research is 
necessary into the Veteran's specific duty locations while 
stationed in Korea.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has also held that not 
strict, but substantial compliance with the terms of a Board's 
instructions is required.  See, e.g., D'Aries v. Peake, 22 Vet. 
App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (substantial compliance as applied to remand 
instructions)).  In the absence of any evidence of ionizing 
radiation exposure on which VA's Under Secretary for Health could 
render an opinion as to the levels of any such exposure, or 
evidence of herbicide exposure at any time during the Veteran's 
active duty, the portion of the remand instructions dealing with 
the estimates of dosages secondary to the claimed exposures was 
effectively rendered moot.  The Board finds that the instructions 
in the November 2008 remand were complied with by the AOJ; if not 
in a strict sense, at least in a substantial sense.  Another 
remand is not necessary.

In addition, the Veteran has further been given the opportunity 
to submit evidence, and he and his representative have provided 
written argument in support of his claims.  The Veteran also 
testified before the undersigned Veterans Law Judge at a hearing 
at the RO in March 2005.  Neither the Veteran nor his 
representative has identified, and the record does not indicate, 
existing records pertinent to the claims on appeal that need to 
be obtained; to the contrary, the Veteran submitted a statement 
in August 2010 indicating that there is no further evidence 
relevant to the claims that has not been associated with the 
file.  Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Hilkert v. West, 12 Vet. App. 145 
(1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 11 
Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases 
that are presumptively service connected in "radiation-exposed 
Veterans" under 38 U.S.C.A. § 1112(c) (2010) and 38 C.F.R. 
§ 3.309(d) (2010).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) (2010) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311 (2010), if 
the condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, 
VA must not only determine whether a Veteran has a disability 
recognized by VA as being etiologically related to exposure to 
ionizing radiation, but must also determine whether the 
disability is otherwise the result of in-service exposure.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation of current disease by in-service 
exposure.

Diseases presumptively service connected for radiation-exposed 
Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract, 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the 
brain, cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a "radiation-risk activity."  A "radiation-risk activity" 
is defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  
Radiation-risk activities also include certain service at gaseous 
diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area 
identified as K25 at Oak Ridge, Tennessee; certain service on 
Amchitka Island, Alaska; or service, if performed as an employee 
of the Department of Energy, that would qualify the claimant for 
inclusion as a member of the Special Exposure Cohort under 
Section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean:  (a) During 
the official operation period of an atmospheric nuclear test, 
presence at the test site, or performance of official military 
duties in connection with ships, aircraft or other equipment used 
in direct support of the nuclear test; (b) During the six-month 
period following the official operational period of an 
atmospheric nuclear test, presence at the test site or other test 
staging area to perform official military duties in connection 
with completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; (c) 
Service as a member of the garrison or maintenance forces on 
Eniwetok during the periods June 21, 1951, through July 1, 1952, 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
through April 30, 1959; or (d) Assignment to official military 
duties at naval shipyards involving the decontamination of ships 
that participated in Operation Crossroads.  See 38 C.F.R. § 
3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed Veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of 
the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
Veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the Veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under Section 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) 
Parathyroid adenoma; (xx) Tumors of the brain and central nervous 
system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. 
§ 3.311(a)(2).  In all other claims, Section 3.311(a) requires 
that a request be made for any available records concerning the 
Veteran's exposure to radiation.  These records normally include 
but may not be limited to the Veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the VA Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the Veteran is claiming entitlement to service 
connection for basal cell carcinoma, which he alleges is due to 
radiation exposure that he experienced during active service.  
Upon examination of the medical evidence, the Board finds that 
the Veteran's claimed basal cell carcinoma is a radiogenic 
disease as identified in 38 C.F.R. § 3.311.  Relevant evidence of 
record consists of the Veteran's service treatment records as 
well as post-service treatment by both private and VA treatment 
providers.  A review of the Veteran's service treatment records 
reflects that they are silent as to any complaints of or 
treatment for a skin disability.  The Veteran's skin was noted to 
be normal at his November 1965 and December 1968 separation 
examinations.  The record is silent as to any diagnosis of or 
treatment for a skin condition until 1998, at which time the 
Veteran was seen for a cyst on his forehead.  He subsequently was 
diagnosed with and treated for basal cell carcinoma of his face 
and back.  

Turning to a consideration of the Veteran's exposure to 
radiation, the Board first notes that there is no evidence that 
the Veteran participated in a "radiation-risk activity" in 
service as identified in 38 C.F.R. § 3.309(d)(3).  These 
activities, as discussed above, involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant in 
Paducah, Kentucky, certain service on Amchitka Island, Alaska, or 
exposure to ionizing radiation as a prisoner of war in Japan or 
as a member of the United States Occupation Forces in Hiroshima 
or Nagasaki during the period beginning in August 6, 1945, and 
ending on July 1, 1946.  There is no evidence of record that the 
Veteran was ever exposed to ionizing radiation through such 
defined radiation-risk activities, nor has the Veteran made such 
a claim here.  The Board thus concludes that the Veteran is not 
entitled to presumptive service connection for his basal cell 
carcinoma as a "radiation-exposed Veteran" under Section 
3.309(d).

Turning to a consideration of service connection under Section 
303(d) with the assistance of the procedural advantages 
prescribed in Section 3.311, the Board concludes that an award of 
service connection is not warranted even after completion of the 
procedures required by § 3.311.  Although the Veteran's basal 
cell carcinoma is among those diseases identified in Section 
3.311(b) as radiogenic, the evidence does not show that he was 
exposed to radiation during his active duty.  

VA has established special procedures to follow for those seeking 
compensation for diseases related to exposure to ionizing 
radiation in service which do not become manifest until after 
military service.  See Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 
(1984); 38 C.F.R. § 3.311.  The regulation provides, inter alia, 
that in all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is contended 
the disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature of 
the radiation dose.  
38 C.F.R. § 3.311(a)(1).

Section 3.311 establishes a series of chronological obligations.  
Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be a 
showing that the Veteran suffers from a radiogenic disease, which 
has been shown in this case.  38 C.F.R. § 3.311(a)(1).  Once the 
Veteran has established a diagnosis of a radiogenic disease and 
claims that the disease is related to radiation exposure while in 
service, VA must then search for all available records concerning 
the Veteran's exposure to radiation.  38 C.F.R. § 
3.311(a)(2)(iii).  After the records have been obtained, they 
must be forwarded to the Under Secretary for Health for 
preparation of a dose estimate.  Id.  

In that connection, the Board notes that the Veteran submitted 
Exposure to Radiation Questionnaires in November 2003 and March 
2010.  In the November 2003 form, the Veteran claimed to have 
been present at tests of missiles at White Sands Missile Range in 
White Sands, New Mexico, in 1963 and 1965, as well as in Korea in 
1964.  The Veteran similarly contended in his March 2010 
statement that he was present for missile test firing at White 
Sands in 1965 and 1966, as well as test fires in Korea in 1964.  
In both instances, the Veteran has contended that he worked as a 
radar operator and was thus exposed to radiation from the 
missiles.  His DD Form 214 identifies the Veteran's military 
occupational specialty (MOS) as missile mechanic.  Personnel 
records associated with the file confirm that the Veteran was 
stationed in Korea from January 1964 to January 1965 and in 
Germany from February 1968 to January 1969 and also document that 
he was stationed at bases in Kentucky, Texas, and Ohio but do not 
show that the Veteran was stationed in White Sands, New Mexico, 
at any point during his periods of active duty.  The Veteran 
further contends that he was exposed to radiation during a 
"missile leak," which he claimed occurred in 1967 at Abilene, 
Texas, in a December 2008 statement.  However, at his March 2005 
hearing, the Veteran alleged that the missile leak occurred not 
in 1967 but in 1963 at Fort Bliss, Texas.  

In response to the Veteran's claim, the RO requested information 
from the National Personnel Records Center and from the Army 
Dosimetry Center concerning the Veteran's potential exposure to 
radiation.  The National Personnel Records Center responded in 
March 2007 that there were no records of the Veteran having been 
exposed to radiation during active duty.  Similarly, 
correspondence from the Army Dosimetry Center in July 2010 
reflects that no records were found concerning the Veteran's 
individual exposure to radiation during service.  The Board 
acknowledges that the Veteran's claim was therefore not forwarded 
to the VA Under Secretary of Health with a request for a dose 
estimate and opinion as to whether the Veteran's basal cell 
carcinoma was at least as likely as not related to his claimed 
in-service exposure but finds, as noted above, that such action 
was not necessary in light of the negative response from the 
service department.  In short, the Board finds that there was 
simply no evidence whatsoever in the file that would have allowed 
the Under Secretary of Health to make such a dose estimate; 
therefore, there can be no harm in no such estimate having been 
prepared.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 
2010) (a veteran's conclusory lay statement is insufficient to 
trigger VA's duty to provide an examination with an opinion).

Here, the evidence shows that the Veteran meets the initial 
criterion of having a radiogenic disease.  However, his service 
medical records do not contain DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, nor did the service 
department verify that he had any such exposure at any time 
during service.  Further, the Veteran has stated that he was 
never issued a dosimetry badge or other protection against or 
information concerning radiation exposure.  There is no evidence 
of record that supports his contentions of exposure to ionizing 
radiation.  Although the Veteran has asserted that his basal cell 
carcinoma is the result of radiation exposure, he has provided no 
evidence that he was indeed exposed to such radiation in service.  
Further, the Army Dosimetry Center and the National Personnel 
Records Center both provided a negative response for exposure to 
radiation.  The evidence also fails to suggest that the Veteran's 
basal cell carcinoma may be otherwise associated with service.  
The Veteran's service treatment records are negative for any 
indication of basal cell carcinoma; the first medical evidence of 
that disease is approximately 30 years after service.  Further, 
none of the medical evidence of record has related the Veteran's 
basal cell carcinoma to service. 

The Board has considered the Veteran's contention that his basal 
cell carcinoma resulted from his time in service, and 
particularly to radiation to which he claims he was exposed while 
on active duty.  The Veteran, however, has not demonstrated that 
he has any medical expertise to make such an opinion.  The Board 
notes that although the Veteran is competent to report symptoms, 
he does not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disability.  As a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent to 
provide a probative opinion on a medical matter, such as whether 
there exists a medical nexus between any current disability and 
service.  Thus, while the Veteran is competent to report symptoms 
observable to a layperson, such as pain; a diagnosis that is 
later confirmed by clinical findings; or a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, although 
the Veteran is competent as a layperson to describe the symptoms 
he experiences, he is not competent to provide medical opinion as 
to the complex etiology of a diagnosed disorder such as basal 
cell carcinoma.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant a claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Further, as for the Veteran's proposition that he was exposed to 
radiation during service, the Board finds that the record does 
not support such a notion.  The negative responses from the Army 
Dosimetry Center and the National Personnel Records Center, 
especially when viewed in the context of the Veteran's statements 
that he was exposed at White Sands Missile Base-a post at which 
his records show he was never actually stationed-directly 
contradict the Veteran's claim that he was exposed to radiation 
at any point during service.  The absence of any indication in 
the record until many years after service also supports the 
conclusion that the Veteran was not experiencing problems with 
basal cell carcinoma during service or shortly thereafter.  
Consequently, the Board finds that the Veteran's claim of having 
been present at White Sands Missile Base or otherwise exposed to 
radiation while on active duty is not credible. 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  Service in 
the Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  VA regulations provide that 
certain diseases associated with exposure to herbicide agents may 
be presumed to have been incurred in service even if there is no 
evidence of the disease in service, provided the requirements of 
38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2010). The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
include AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
ischemic heart disease (including acute, subacute, and old 
myocardial infarction, atherosclerotic cardiovascular disease 
including coronary artery disease and coronary spasm) and 
coronary bypass surgery, and stable, unstable and Prinzmetal's 
angina, all chronic B-cell leukemias (including hairy-cell 
leukemia and chronic lymphocytic leukemia), multiple myeloma, 
non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

In general, for service connection to be granted for one of these 
diseases, it must be manifested to a degree of 10 percent or more 
at any time after service.  Chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must be manifest to 
a degree of 10 percent within one year after the last date on 
which the Veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).

Further, the terms acute and subacute peripheral neuropathy mean 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.

The Department of Defense (DOD) has also determined that Agent 
Orange was used along the Korean DMZ from April 1968 to July 
1969.  Veterans assigned to one of the units identified by the 
DOD as being at or near the Korean DMZ during that time period 
are presumed to have been exposed to herbicide agents.  See MR21-
1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans 
Benefits Administration (VBA) "Fact Sheet" distributed in 
September 2003.  

In this case, the Board finds that the Veteran's claim fails on a 
presumptive basis for exposure to herbicides because no evidence 
of record establishes that the Veteran had actual duty or 
visitation in Vietnam.  Significantly, the Veteran himself has 
not contended that he was ever in the Republic of Vietnam; 
rather, he contends that he was exposed to herbicides while 
stationed in Korea from January 1964 to January 1965.  Further, 
the record does not contain evidence documenting that the Veteran 
was exposed to herbicides while stationed in Korea.  The 
Veteran's personnel records show that he was in Korea from 
January 1964 to January 1965, a time period well before that 
identified by DOD as being during the period of herbicide use.  
Further, research performed by the National Personnel Records 
Center in March 2007 indicates that there are no records of the 
Veteran's having been exposed to herbicides during active duty, 
including his time stationed in Korea.  Therefore, despite the 
efforts undertaken to obtain additional information in an attempt 
to corroborate any exposure while the Veteran served in Korea, 
the record does not support the Veteran's claim of possible 
exposure.  In short, exposure has not been demonstrated.  As 
such, after considering all the evidence of record, the Board 
finds that the Veteran's diabetes mellitus and peripheral 
neuropathy may not be presumed to have been incurred in service 
on account of herbicide exposure.  As such, diabetes mellitus and 
peripheral neuropathy are not presumed to have been incurred in 
service.  38 C.F.R. § 3.309(e) (2010).

Further, specified chronic diseases, including tumors, diabetes 
mellitus and organic diseases of the nervous system, may be 
presumed to have been incurred in service if they become manifest 
to a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010). (This is so without regard to the herbicide presumption 
discussed above.)  However, in this case, the first evidence of 
diagnosed basal cell carcinoma, diabetes mellitus or peripheral 
neuropathy is not until over 25 years after the Veteran's 
separation from military service.  Therefore, because none was 
manifest to a degree of 10 percent or more within a year of 
leaving active duty service, presumptive service connection is 
not warranted under 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

In summary, service incurrence or aggravation of basal cell 
carcinoma, diabetes mellitus or peripheral neuropathy may not be 
presumed.  38 C.F.R. §§ 3.307, 3.309 (2010).  (The Veteran was 
never diagnosed with acute or subacute peripheral neuropathy, and 
the evidence suggesting that he still has it is proof that the 
neuropathy is not an acute or subacute problem as contemplated by 
the herbicide presumption.  Id.)

Notwithstanding the foregoing provisions regarding presumptions, 
a claimant is not precluded from establishing service connection 
with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in- service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  Further, it is not enough that an 
injury or disease occurred in service; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Regarding establishing service connection based on direct 
exposure to herbicides, the Veteran contends, as noted above, 
that his basal cell carcinoma, peripheral neuropathy and diabetes 
mellitus are the result of exposure to herbicides while serving 
in Korea during his period of active duty.  The Veteran alleges 
that he was exposed to herbicides while stationed in Korea along 
the DMZ because he remembered the spraying of Agent Orange there 
when he was stationed near the South Korean army.  In this case, 
the Board finds that although the Veteran alleges that he was 
exposed to herbicides while stationed in Korea along the DMZ, 
despite extensive research by VA, the Veteran's exposure to 
herbicides has not been substantiated.  Here, personnel records 
show that the Veteran served in Korea from January 1964 to 
January 1965, at which point he was transferred to Dyess Air 
Force Base in Texas.  Besides the period of time in Korea, the 
remainder of his time spent on active duty was within the 
continental United States-in Kentucky, Ohio, and Texas-and in 
Germany.  Further, a March 2007 response from the National 
Personnel Records Center found that the Veteran's file contained 
no record of exposure to herbicides at any point during the 
Veteran's service.  Further, a May 2003 inquiry into the DOD 
inventory of herbicide use outside of the Republic of Vietnam did 
not reveal any evidence of herbicides being used in Korea during 
1964 or 1965, the dates during which the Veteran was stationed 
there.

In summary, the record does not contain evidence documenting that 
the Veteran was exposed to herbicides while stationed in Korea.  
Although the Veteran stated that he worked in close proximity to 
herbicides stored at his base in Korea and that it was often used 
to defoliate plants around the base, and despite the efforts 
undertaken to corroborate any exposure while the Veteran served 
in Korea, the record does not support the Veteran's claim of 
exposure.  In short, the greater weight of the evidence is 
against the Veteran's claim of exposure to herbicides.

Further, the Veteran's service treatment records show no 
diagnosis or treatment related to basal cell carcinoma, diabetes 
mellitus or peripheral neuropathy, and the Veteran's entrance and 
discharge examinations are negative for signs or symptoms of such 
problems.  Although the medical evidence documents that the 
Veteran is currently diagnosed with these problems, there is no 
showing of continuity of symptomatology after service, as the 
record shows that the Veteran first had problems more than 25 
years after leaving service.

In terms of establishing a nexus between diabetes mellitus and 
military service, or peripheral neuropathy and military service, 
although the file contains opinions expressing a nexus between 
the Veteran's currently diagnosed diabetes mellitus and 
peripheral neuropathy and in-service herbicide exposure, all the 
nexus opinions of record rely on the unsubstantiated assertion 
that the Veteran was exposed to herbicides while on active duty.  
Specifically, a September 2008 letter from the Veteran's private 
physician indicated that he believed the Veteran's diabetes 
mellitus and peripheral neuropathy to be related to his claimed 
exposure to herbicides. Similarly, the Veteran was provided VA 
examinations in July 2003 and September 2008; at both those 
examinations, VA practitioners relied on the Veteran's report of 
having been exposed to herbicides in rendering their opinions 
that his diabetes mellitus and peripheral neuropathy were likely 
related to his alleged herbicide exposure.  However, the opinions 
of both the VA examiners and the private physician that the 
Veteran's peripheral neuropathy and diabetes mellitus were likely 
related to exposure are based on the premise that the Veteran was 
in fact exposed to herbicides, which as noted above, has not been 
shown.  Consequently, as exposure to herbicides has not been 
shown, and the service treatment records do not document 
complaints or treatment related to diabetes mellitus or 
peripheral neuropathy, in addition to the fact that the first 
post-service evidence of neuropathy is not until 2002, and 
diabetes mellitus not until 1995 at the earliest, coupled with 
the lack of a probative medical nexus opinion, the Board finds 
that the preponderance of the evidence is against these claims of 
service connection.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against these 
service connection claims.  The Veteran's currently diagnosed 
basal cell carcinoma, diabetes mellitus, and peripheral 
neuropathy of the upper and lower extremities are not traceable 
to an injury or disease incurred in or aggravated during active 
military service, and service connection is denied.


ORDER

Entitlement to service connection for basal cell carcinoma is 
denied.

Entitlement to service connection for type II diabetes mellitus 
is denied.

Entitlement to service connection for peripheral neuropathy of 
the right lower extremity is denied.  

Entitlement to service connection for peripheral neuropathy of 
the left lower extremity is denied.  

Entitlement to service connection for peripheral neuropathy of 
the right upper extremity is denied.  

Entitlement to service connection for peripheral neuropathy of 
the left upper extremity is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


